Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael Scott McRae, a federal prisoner, petitions for a writ of mandamus, alleging that the district court has unduly delayed acting on his January 26, 1998 motion to dismiss the indictment then pending against him. He seeks an order from this court directing the district court to act. Our review of the district court’s docket reveals that the district court denied McRae’s motion by order entered February 13, 1998. Accordingly, because the district court has ruled on McRae’s motion, we deny the mandamus petition and the amended mandamus petition as moot. We grant leave to proceed in forma pau-peris and deny McRae’s motion seeking leave to file out of time in the district court. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.